FILED
                            NOT FOR PUBLICATION                             JAN 04 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        Nos. 10-10572
                                                      10-10574
               Plaintiff - Appellee,
                                                 D.C. Nos. 2:07-cr-00488-JAT
  v.                                                       2:98-cr-00391-JAT

TRUMAN HARLOW STEVENS, Jr.,
                                                 MEMORANDUM *
               Defendant - Appellant.



                    Appeals from the United States District Court
                             for the District of Arizona
                    James A. Teilborg, District Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       In these consolidated appeals, Truman Harlow Stevens, Jr., appeals from the

consecutive 24-month and 36-month sentences imposed upon revocation of two

concurrent terms of supervised release. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Stevens contends that his sentences are substantively unreasonable because

the district court placed undue emphasis on the need to punish him for the

seriousness of his underlying convictions and violations at the expense of other

more salient factors. The record reflects that the district court considered and

properly applied the relevant factors before imposing sentences that are not

unreasonable under the totality of the circumstances and in light of the sentencing

factors set forth in 18 U.S.C. §§ 3553(a) and 3583(e). See United States v. Miqbel,

444 F.3d 1173, 1182 (9th Cir. 2006).

      AFFIRMED.




                                          2                            10-10572, 10-10574